Citation Nr: 0602243	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-16 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to wavier of recovery of an overpayment of non 
service-connected pension benefits in the amount of 
$5,247.64.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1970 to April 1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO), which determined that the veteran's request for 
waiver of an overpayment of nonservice-connected pension 
benefits in the amount of $12,167.64 had not been timely 
filed.  (The Committee, nonetheless, waived repayment of 
$6,920.00, leaving an overpayment of $5,247.64.)  

Following issuance of a statement of the case in April 2004, 
the veteran submitted a substantive appeal (VA Form 9) in May 
2004 in which he requested a personal hearing at the RO.  A 
personal hearing was held at the RO in August 2004, the 
transcript of which has been associated with the veteran's 
claims file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required of him.


REMAND

The veteran is seeking waiver of indebtedness created via the 
overpayment of VA nonservice-connected pension benefits.  As 
was noted in the Introduction, his request was denied by the 
RO because it determined that the request had not been timely 
filed.

Appellate review by the Board of this case must be deferred, 
because certain procedural matters must be addressed by the 
agency of original jurisdiction (AOJ) prior to further 
consideration of the veteran's claim by the Board.

In particular, the transcript of the veteran's August 2004 
personal hearing before a member of the Committee on Waivers 
and Compromises shows that the Committee member indicated at 
the conclusion of that hearing that the Committee would, 
following the hearing, consider the evidence presented at the 
hearing, along with the evidence already of record, and make 
a decision with regard to the veteran's claim.  No such 
decision, if rendered, has been associated with the veteran's 
file, nor has a supplemental statement of the case, if 
issued, been associated therewith.  See 38 C.F.R. § 19.31 
(2005) [the AOJ will furnish the claimant and his or her 
representative, if any, a supplemental statement of the case 
if the AOJ received additional pertinent evidence after a 
statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred thereto.  38 C.F.R. § 19.31(b)(1).]  See also 
38 C.F.R. § 1.906(b) (2005) [nothing contained in 38 C.F.R. 
§§ 1.900 through 1.953 is intended to foreclose the right of 
any debtor to an administrative proceeding, including 
appeals, waivers, and hearings provided by statute, contract, 
or VA regulation].

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this case must be 
remanded for further development.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

If a decision was rendered following the veteran's 
August 2004 hearing, a copy of that decision should be 
associated with his claims file.  If a decision was not 
rendered, the appropriate adjudicatory body should 
review the veteran's claim and issue a decision.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

